Exhibit 99.1 RADA ELECTRONIC INDUSTRIES LTD FOR IMMEDIATE RELEASE RADA Electronic Industries Announces Second Quarter and First Half 2012 Results Netanya, Israel, August 29, 2012 - RADA Electronic Industries Ltd. (NASDAQ: RADA) today announced its financial results for the second quarter and first half ended June 30, 2012. 2012 Second quarter Results Revenues totaled $5.2 million, a 9% decrease when compared with$5.7 million in the second quarter of 2011. Gross Profit totaled $1.6 million, a 17% decrease when compared with $1.9 million in the second quarter of 2011. Operating expenses totaled $1.6 million, a 6% decrease when compared with $1.7 million in the second quarter of 2011. Financial Expenses totaled $261,720 compared with financial expenses of $31,432 in the second quarter of 2011. As a result, the Company reported a net loss of $214,000, or $0.02 per share, for the second quarter of 2012 compared to net profit of $147,002 or $0.02 per share, for the second quarter of 2011. First Half 2012 Results Revenues totaled $8.85 million, a 35% decrease when compared with $13.5 million for the same period in 2011. Gross profit totaled $2.6 million, a 41% decrease when compared with $4.4 million for the same period in 2011. Operating expensestotaled $3.2 million, a 13% decrease when compared with $3.7 millionfor the same period in 2011 Financial expenses totaled $500,000 compared with financial expenses of $184,000 for the same period in 2011. As a result, the Company reported a net loss of $ 1,053,000 or $0.12 per share for the six month period ended June 30, 2012, compared with net income of $540,000 or $0.06 per share, for the comparable period in 2011 Management Comment Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, “Our revenues in the second quarter of the year were higher than in the first quarter, but still less than in the same period in 2011. The two major programs that have been delayed since last year, as we reported in our 2011 annual report, are starting to get back on track and are expected to positively impact our operations in the next two quarters. We continue to invest in research and development of our new two product lines. All our Inertial Navigation products are in serial production now and our pre-production radars are being demonstrated successfully, particularly in Israel and in the US. We maintain our expectations that the INS and radar products will be the growth drivers for the company’s revenues in the future.” About RADA RADA Electronic Industries Ltd. is an Israel based defense electronics contractor. The Company specializes in Data Recording and Management (Digital Video & Data Recorders, Ground Debriefing Stations, Head-Up Display Cameras), Inertial Navigation Systems for air and land applications, Avionics Solutions (Aircraft Upgrades, Avionics for UAVs, Stores Management Systems, Mission & Interface Computers) and Radar Sensors for active protective systems for land vehicles. Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com June 30, December 31, ASSETS Unaudited Audited CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $7 at June 30, 2012 and December 31, 2011,respectively) Costs and estimated earnings in excess of billings on uncompleted contracts Other receivables and prepaid expenses Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSETS: Intangible assets, net 77 Goodwill Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank Credit and current maturities of long-term loans $ $ Trade payables Convertible note from a shareholder, net Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Loans from shareholders, net Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital - Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at June 30, 2012 and December 31, 2011; Issued and outstanding: 8,918,647 at June 30, 2012 and at December31, 2011 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total RADA shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ Six months ended June 30, Three months ended June 30, (Unaudited) Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Marketing and selling General and administrative Total operating expenses: Operating profit,(loss) ) 49 Financial expense, net 32 Consolidated net income (loss) ) ) Less: Net (income) loss attributable to Noncontrolling interest 2 (6
